         Case 1:20-mj-01025-PK
              2:20-mj-05206-DUTY
                               Document
                                 Document
                                        29-11
                                           13 Filed 11/02/20
                                                    11/05/20 Page 1 of 5 PageID
                                                                          Page ID
                                                                                #:#:37
                                                                                   112
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

                                MINUTES -RULE 5/20 HEARING /DETENTION HEARING

Case Na MJ-20-05206-1                                      CourtSmart Chia Mei-Jui            Date: November 2, 2020
Present: The Honorable Alicia G. Rosenberg                                                          , U.S. Magistrate Judge
               K. Lozada                             Reema EI-Amamy                                 Yanyan Liu /Mandarin
              Deputy Clerk                        Assistant U.S. Attorney                             Interpreter /Language


 USA v. ZHENG CONGYING                                        Attorney Present for Defendant:
                                                                                         Kate Morris
 ~ Present       C~Custody    D Bond   ❑Not present             Present     ❑ CJA   ❑ Retd     ~ DFPD      ❑Not present

I. PROCEEDINGS:              ❑IDENTITY HEARING ❑REMOVAL HEARING ❑PRELIMINARY HEARING
                             ❑ RE POSSIBLE RULE 20 ❑ARRIVAL OF PROCESS
                             C~ FURTHER PROCEEDINGS RE DETENTION HEARING
❑ Process       ❑ received         ❑ not received
❑ Witness(es) CST ❑Exhibits Marked                ❑See separate list.
❑ Court orders that exhibits be returned to the respective counsel /party of record. ❑See receipt for Release of Exhibits to
    Counsel.
❑ Court finds defendant ❑ to be the person ❑not to be the person charged in the ❑Indictment ❑Information
❑ Complaint.
❑ Court finds ❑probable cause ❑ no probable cause to believe that the offense so charged has been committed and that
    the defendant has committed it.
❑ IT IS ORDERED that the defendant return to the originating district and proceedings be terminated in this district.
❑ Defendant executed Waiver of Rights.            ❑Process received.       ❑Process not received.
C~ Court ORDERS defendant Held to Answer to Eastern                         District of New York
C~ Bond to transfer, if bail is posted. Defendant ordered to report on or before No available reporting instructions in EDNY.
❑ Final commitment and warrant of removal to issue directing the U.S. Marshal to return the defendant to the district of
    origin. Date issued:                                  By:
    ❑ Final commitment and warrant of removal are ordered stayed until
❑ Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U.S. District Court, Central District
    at ❑Los Aneeles ❑Riverside ❑Santa Ana.
II. PROCEEDINGS: DETENTION HEARING
D Government's request for detention is: ❑GRANTED                 ❑DENIED           ❑WITHDRAWN               ❑CONTINUED
❑ Counsel stipulation to bail.
❑ Court finds presumption under 18 USC 3142e                       has not been rebutted.
❑ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
❑ Court finds presumption under 18 USC 3142e                       has been rebutted.
❑ Court sets bail at: $                                    ❑SEE ATTACHED COPY OF CR-01 BOND FORM FOR
    CONDITIONS OF RELEASE.
❑ Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary
    detention.
❑ Witnesses CST          ❑Exhibits Marked         ❑See separate list.
❑ Court orders that exhibits be returned to the respective counsel /party of record. ❑See Receipt for Release of Exhibits
    to Counsel. ❑Release Order Issued -Release No.:
❑ Court orders case continued to                                    at              ❑ a.m. ❑ p.m. for
    before Judge                                                    in courtroom
~ Other: Government's request for detention is WITHDRAWN. Court sets bail at: $45,000. SEE ATTACHED COPY OF CR-01
    BOND FORM FOR CONDITIONS OF RELEASE. Release Order Issued -Release No.: 40313.
                                                                                                                        ~n
                                                                                                    II.
                                                                                             Deputy Clerk Initials kl
M-50(06/10)                             MINUTES -RULE 5/20 HEARING /DETENTION HEARING
           Case 1:20-mj-01025-PK
                2:20-mj-05206-DUTY
                                 Document
                                   Document
                                          29-11
                                             13 Filed 11/02/20
                                                      11/05/20 Page 2 of 5 PageID
                                                                            Page ID
                                                                                  #:#:38
                                                                                     113




               UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

  Case Name: United States of America v. ZHENG CONGYING                                            Case No, MJ-20-05206-1
                                             Q Defendant         ~ Material Witness

  Violation of Title and Section: 18:371;951(a);18:371;2261A(1)(B)
                                     Summons        Q Out of District ~ UNDER SEAL ~ Modified Date:

  Check ~o one ofthefive numbered boxes below (unless one bond is to be replaced by another):.
  1,     Persona Recognizance (Sigrsature On y      (~).~ Affidavit ofSurety With Justification             Release No.
                                                                 (Form CR-3~ $1~TrieC~ by:
  2. ~ Unsecured Appearance Bond                                                                                40313
        ~                                                                                                     Q Release to Pretrial ONLY
  3. ~X Appearance Bond                                                                                       ~ Release to Probatimi ONLY
        $ 45,000                                                                                              Q Forthwid~ Release
    (a). ❑Cash Deposit(amount or %)(Form ca-~)                    ~ With Full Deeding of Property:

    (b).❑X Affidavit of Surety Without
           Justification (Form Cx-4) Signed by:
                                                                                                              Q■ A11 Conditions of Bond
          Huunui Carol Zhan¢ _ $20,000                                                                           (Exce t Clearing-Wc+rrants
                                                                                                                 Con~tion) Must be Met
         Huiivan Zhene = $25,000                                                                                 and Posted by:

                                                                                                              11/6/20 by 4:00 v.m.

                                                                                                                  Third-Party Custody
                                                       4. ❑Collateral Bond in the Amount of(Cash                  Affidavit (Form CR-31)
                                                             or Negotiable Securities):
                                                             $                                                Q Bail Fixed by Court:
                                                       5, ~ Corporate Surety Bond in the Amount of:            AGR         / kl
                                                             $                                                   (Judge /Clerk's Initials)


                                                    PRECONDITIONS TO RELEASE
     The government has requested a Nebbia hearing under 18 U.S.C. § 3142(8)(4).
     The Court has ordered a Nebbia hearing under g 3142 (g)(4).
     The Nebbia hearing is set for                                      at             ❑ a.m. ❑ p.m.

                                                ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
Q Submit to: Q■ Pretrial Services Agenry (PSA) supervision as directed by PSA; ~ Probation (USPO) supervision as directed by USPO.
                (Tlie agency ~nd~cated above, PSA or USPO, will be referred to below as 'SupervisrngAge»cy.'~

0 Surrender all passports and travel documents to Supervising Agency no later than 11/6/20 by 4:00 p.m.                     , sign a Declaration

    re Passport and Other Travel Documents (Form CR-37), and do not apply for a passport or other travel document during the pendency
    of this case.
■ Travel is restricted to CACD and Eastern District of New York
Q                                                                                            unless prior permission is granted by Supervising
    Agency to travel to a specific other location. Court permission is required for international travel.
■ Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agency.
~
   Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agency
   Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                  Defendant's Initials: ~N ~q Date: ~ ~ ~ Z ~ ~!~
                                                  DISTRICT OP CALIPORNIA RELEASE ORDER AND BOND FORM                               PAGE 1 OF 4
                                                                                                    Df PD IC~e L. Mort S a. beka~
           Case 1:20-mj-01025-PK
                2:20-mj-05206-DUTY
                                 Document
                                   Document
                                          29-11
                                             13 Filed 11/02/20
                                                      11/05/20 Page 3 of 5 PageID
                                                                            Page ID
                                                                                  #:#:39
                                                                                     114


 Case Name: United States of America v. ZHENG CONGYING                                            Case No. Mi-20-05206-1

                                             ■ Defendant
                                             ~                   ~ Material Witness
 ■ Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
 Q
      witness in the subject investigation or prosecution, ~ including but not limited to
                                                          ;~ except
 Q Avoid all contact, directly or indirecfly (including by any electronic means), with any known codefendants except in the presence
      of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

     Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. Q In order to determine compliance,
      you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
     Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
      own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
      to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
     Do not engage in telemarketing.
     Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining

      permission from the Court, except
     Do not engage in tax preparation for others.
      Do not use alcohol.
      Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
      requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
      Supervising Agency.
      Do not use or possess illegal drugs orstate-authorized marijuana. ~ In order to determine compliance, you agree to
      submit to a search of your person and/or property Uy Supervising Agency in conjunction with the U.S. Marshal.
      Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
      designer psychoactive substance capable of unpairing mental or physical functioning more than minimally, except as
      prescribed by a medical doctor.
      Submit to:     drug and/or     alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
      You must pay al] or part ofthe costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
      oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only
      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
  Q Participate in the Location Monitoring Program and abide by all of the requirements of the program,under the direction of Supervising
       Agenry, which Q■ will or      will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                              -or-
                                                                                Defendant's Initials: ~~             Date: ~ ~• 2 ~~
CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM D~A (/,~~                       PAGE 2 OP 4
                                                                                                    r   •         ~/ /W

                                                                                                   i-: 11~io~rris u~•      ~`~ `" _".~
                                                                                                  CDvi9t/i~          Cam
                                                                                                                       , "
          Case 1:20-mj-01025-PK
               2:20-mj-05206-DUTY
                                Document
                                  Document
                                         29-11
                                            13 Filed 11/02/20
                                                     11/05/20 Page 4 of 5 PageID
                                                                           Page ID
                                                                                 #:#:40
                                                                                    115


    Case Name: United States of America v. ZHENG CONGYING                                             Case No. MJ-20-05206-1

                                                ■ Defendant
                                                Q                 ~ Material Witness

      Q You are restricted to your residence at all times except for medical needs or treahnent, attorney visits, court appearances, and
                                                                                      all of which must be preapproved by Supervising Agency;
      ■ Release to PSA only ~ Release to USPO only
      ~
   Q You are placed in the third-party custody(Form CR-31) of Huimin Carol Zheng
        Clear outstanding Q warrants or Q DMV and traffic violations and provide proofto Supervising Agency within                     days

        of release from custody.
        Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
        as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
        and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
        the age of 18 except in die presence of a parent or legal guardian of the minor.
        Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
         under the age of 18.
        Do not be employed Uy, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
        facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
        Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
        of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
         Marshal.
    ■ Other conditions:
    Q
    - While in CACD,defendant to live at 579 E. Boxwood, Azusa, CA.
    - In Eastern District of New York, defendant to live with sister.
    - No travel into Manhattan, New York for any reason.
    - Residence will be changed to the Eastern District of New York by Friday, November 6, 2020 and Defendant shall not travel
    to the Central District of California once residence is changed.

                                              GENERAL CONDITIONS OF RELEASE

 I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
 may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate.Judge thereof, or in any other
 United States District Court to which I may be removed or to which the case may be transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so> I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C.§ 14135a.

                                                                                     Defendant's Initials: zC           Date:    ~(~ Z
                                         CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDEA AND BOND FORIvY                                  AGE 3 F 4,
CR-1 (OS/19)
                                                                                        b~PQ kac~2 L..A~IOrrS oi~ ~2                          ~y
             Case 1:20-mj-01025-PK
                  2:20-mj-05206-DUTY
                                   Document
                                     Document
                                            29-11
                                               13 Filed 11/02/20
                                                        11/05/20 Page 5 of 5 PageID
                                                                              Page ID
                                                                                    #:#:41
                                                                                       116


    Case Name: United States of America v. ZHENG CONGYING                                          Case No. MJ-20-05206-1

                                                ■ Defendant
                                                ~                  ~ Material Witness


                                    ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

   As a condition of my release on this bond, pursuant to Tide 18 of the United States Code,I have read or have had interpreted to me
   and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
   all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

   Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
   continue in full force and effect until such time as duly exonerated.

   I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
   release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
   fine.

   I further understand that if I fail to obey and perform any of the general and/or addirional conditions of release of this bond,this bond
   maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment may be summarily entered in this
   Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
   judgment ma}~ be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
   United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
   forfeited.


                                                                         by 1JFPD Kam L•                   OFPo KAt~ ~• MoR~e~s
      l 2 2,020                        "~                         ~            fir'S                    21          4- 566
    Date                                  Signah.~   fDefenda /         erial Witness                 Te ephone Number



     Las ~4N C~cF,~'ES , Cpl
    City and State(DO NOT INCLUDE ZIP CODE)



                                                                ~~-i~/~/~ ~,~~                                   language this entire form
   [~,Check if interpreter is used:I have interpreted into the
      and have been told by the defendant that he or she understands all of it.

                 an, Liv(                 DFp D I~hT~i L • M.o/Zf~ iS                                 L I 2 Zc~2o
                 Signature                                                                          Date




     Approved:
                             United States District Judge l Magistrate Judge                        Date


     If cash deposited: Receipt #                              for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                  Defendant's Initials: ZC bu Date:
                                          CENTRAL               CALIFORNIA RELEASE ORDER     D BOND ORM        ~/                      40F4
CR-1 (OS/1
                                                                                        0~~0~ I~~c~ L.~Moc~~s ~ov~
                                                                                   ~Oe~:~ °~ ZG~2n~l ~~~~
